Citation Nr: 0949043	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from November 1943 to October 1955, and from October 
1955 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for the cause of the Veteran's death.

The appellant requested a travel board hearing in conjunction 
with her appeal.  In March 2009, a hearing was held for the 
appellant at the RO in Winston-Salem, and a transcript of 
those proceedings has been associated with the claims file.

This matter was previously before the Board in April 2009, at 
which time the appellant's claim was referred for a 
specialist's medical opinion on the cause of the Veteran's 
death.  The initial May 2009 opinion was determined to be 
insufficient because additional evidence provided by the 
appellant during the course of the appeal was not considered.  
A second opinion was obtained in September 2009, and the 
claims file was returned to the Board for adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In April 2009, during the pendency of this appeal, the Board 
referred the appellant's claim to a specialist in the 
Veteran's Health Administration (VHA) for a medical opinion 
pursuant to authority granted by 38 C.F.R. § 20.901(a).  
Specfically, the Board requested the VHA opinion to determine 
whether the Veteran should have been diagnosed with 
sarcoidosis, silicosis, or some other disability, and whether 
the Veteran's death was at least as likely as not related to 
his in-service exposure to paint and dust.  

In May 2009, Dr. D.G. provided an opinion on the matter.  In 
response to the opinion, the appellant disagreed with the 
findings and submitted X-rays not previously considered.  
Thereafter, the appellant's claim, along with the additional 
evidence, was resubmitted for a second opinion.  In September 
2009, Dr. R.T.M. provided an opinion, fully satisfying the 
Board's April 2009 request.

The appellant twice submitted notice that she did not waive 
the RO's jurisdiction over the new evidence, and requested 
that the additional evidence be remanded to the RO for 
consideration and adjudication.  Therefore, the Board has no 
alternative but to remand the case for further consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should review the claims file and 
readjudicate the claim on appeal, to 
include consideration of the May 2009 and 
September 2009 medical opinions, as well as 
the argument and evidence submitted by the 
appellant in July and October 2009.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

